AO 24Sfi (Rev. 11/16)    Judgment in a Criminal Case
                         Sheet 1




                                               United States District Court
                                                         District of Massachusetts
              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                     V.


                        GLENDALEE RODRIGUEZ                                      Case Number: 1: 17 CR 10066                    IT    -     3

                                                                                 USM Number: 00126-138

                                                                                   James E. McCall
                                                                                 Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)              1s


• pleadednolo contendere to count(s)
  which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

                                     Nature of Offense                                                    Offense Ended              Count
Title & Section
                                                                                                                                       Is
21 use § 846,21 use                Conspiracy to Distribute andPossess withIntent to Distribute             02/14/17

§ 841(b)(1)(A)                     Oneor moreKilograms of Heroin, 400 Grams or moreof Fentanyl,
                                    and 5 Kilograms or more of Cocaine



       The defendant is sentencedas provided in pages 2 through                          of thisjudgment. The sentenceis imposed pursuantto
the Sentencing Reform Act of 1984.
• The defendanthas been foundnot guilty on count(s)
 • Count(s)                                               •   is   • are dismissed on the motion of the United States.

        Itisordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythisjudgment are fully paid. Ifordered topay restitution,
 thedefendant must notify thecourt andUnited States attorney of material changes meconomic circumstances.
                                                                          2/8/2019
                                                                         Date of Imposition of Judgment




                                                                         Si^ature ofJudge

                                                                                  The Honorable Indira Talwani
                                                                                  U.S. District Judge
                                                                         Name and Title of Judge




                                                                         Date
                                                                                ijn!no
AO 24SB (Rev. 11/16) Judgmentin CriminalCase
                      Sheet 2 — Imprisonment
                                                                                                       Judgment — Page    ^   of
 DEFENDANT: GLENDALEE RODRIGUEZ
 CASE NUMBER:              1: 17 CR 10066              - IT     -3

                                                                IMPRISONMENT

         The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
 term of:               time served




     •   The court makes the following recommendations to the Bureauof Prisons:




     •      The defendant is remanded to the custodyof the UnitedStates Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •   at                                 •     a.m.    •   p.m.       on
            •   as notifiedby the UnitedStates Marshal.

     •      The defendant shall surrender for service ofsentence at the institution designated bythe Bureau of Prisons:
            •   before 2 p.m. on                                            •
            •   as notifiedby the UnitedStates Marshal.

            •   as notified by the Probation or Pretrial Services Office.


                                                                     RETURN

 1 have executed this judgment as follows:




            Defendant delivered on                                                          to .

                                                       , witha certified copyof thisjudgment.


                                                                                                      UNITED STATES MARSHAL



                                                                            By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                       Judanent—Paee     3     of
DEFENDANT:           GLENDALEE RODRIGUEZ
CASE NUMBER:             1: 17 CR 10066              - IT -3
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will beonsupervised release for a term of:                            5 year(s)




                                                     MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
2.    Youmust not unlawfully possess a controlled substance.                                                                 r i      ii.
 3.   You must refrain from any unlawful use ofacontrolled substance. You must submit to one drug test withm 15 days ofrelease from
      imprisonment and atleast two periodic drug tests thereafter, as determined by the court.
             • The above drug testing condition issuspended, based on the court's determination that you
                   posea lowriskof future substance abuse, (check ifapplicable)
 4.      0 You must cooperate in the collection ofDNA as directed by the probation officer, (check ifapplicable)
 5.      • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. §16901,                    as
            directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
           reside, work, area student, orwere convicted ofa qualifjmg offense, (check ifapplicable)
 6.      • You must participate inan approved program for domestic violence, (check ifapplicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page             Z         of
DEFENDANT: GLENDALEE RODRIGUEZ
CASENUMBER:                1: 17 CR 10066              - IT   -3

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers tokeep informed, report to the court about, and bring about improvements inyour conduct and condition.
1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
     release from imprisonment, unless the probation officer instructs you to report to a different probation office orwithin a different time
     frame.                                                                                                          .             ^     u
2. After initially reporting tothe probation office, you will receive instructions from the court orthe probation officer about how and
   when you must report to the probation officer, and you must report tothe probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.    You must answer truthfully thequestions asked by yourprobation officer.
5.    You must live at aplace approved by the probation officer. Ifyou plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours ofbecoming awareofa changeor expectedchange.
6.    You must allow the probation officer to visit you atany time atyour home orelsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions ofyour supervision that he orshe observes in plain view.
7.    You must work full time (at least 30 hours per week) atalawful type ofemployment, unless the probation officer excuses you from
      doing so. Ifyou do not have fiill-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must notcommunicate or interact with someone you know is engaged in criminal activity. Ifyou know someone hasbeen
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.                                                                                        •.       .,0 i.
9.    Ifyou are arrested orquestioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with alaw enforcement agency to act as aconfidential human source or informant without
      first getting thepermission of thecourt.                                                            ^                  u •    «;
12. Ifthe probation officer determines that you pose arisk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
 13. You must follow the instructions of the probation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only
AUS probation officer has instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                                          —
A0 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                           Judgment—Page         of

DEFENDANT* GLENDALEE RODRIGUEZ
cXsi^ER: 1: " CR 10066 - IT                           -3


                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You must participate in an educational services program, as directed bythe Probation Office. Such program may
   include GED preparation, and/or other classes designed to improve your proficiency in skills such as reading, writing,
   mathematics, and computer use.
   2. You shall be required to contribute to the costs ofthe programming, based onthe ability to payor availability of
   third-party payment.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                             Judgment — Page
 DEFENDANT: GLENDALEE RODRIGUEZ
 CASE NUMBER:              1: 17 CR 10066 - IT                       -3
                                                CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetarypenalties under the schedule of payments on Sheet 6.

                       Assessment                    JVTA Assessment*                    Fine                      Restitution
 TOTALS            $ 100.00                      s                                   s



 •    The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


 •    The defendant must make restitution (including community restitution) to the following payees in the amount listedbelow.

      Ifthe defendant makes apartial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order orpercentage payment column telow. However, pursuant to 18 U.S.C. §3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                            Total Loss**             Restitution Ordered           Priority or Percentage


      mm




 TOTALS                                                                                     0.00     $




 •     Restitution amount ordered pursuant to plea agreement $

 •     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution orfine is paid infull before the
       fifteenthday after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
       to penalties fordelinquency and default, pursuant to 18U.S.C. § 3612(g).

 •     The court determined thatthe defendant does nothave theability to payinterest and it is ordered that:
       •    the interest requirement is waived for the           •       fine   •   restitution.
       •    the interest requirement for the         •    fine       •     restitution is modified as follows:

 * Justice for Victims ofTraffickingAct of 2015, Pub. L. No. 114-22.                                                   i mr                       j
 ** Findings for the total amount oflosses are required under Chapters 109A, 110,1 lOA, and 113AofTitle 18 for ofienses committed on or
 after September 13, 1994, but beforeApril 23, 1996.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                           Judgment — Page           of
 DEFENDANT:            GLENDALEE RODRIGUEZ
 CASE NUMBER:               1: 17 CR 10066              - IT    -3

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability topay, payment ofthe total criminal monetary penalties is due asfollows:
 A     0    Lump sum payment of $          100.00              due immediately, balance due

            •     not later than                                     ,or
            •     in accordance with •        C,    •    D,    •     E, or     •   F below; or

 B    •     Payment tobegin immediately (may becombined with                 DC,        • D, or      • F below); or
 C     D Payment inequal                         y^sekly, monthly, quarterly) installments of $                           over a period of
                     (e.g.. months oryears), tocommence                      (e.g., 30 or60 days) after the date ofthis judgment; or
 D     D Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                     over aperiod of
                            (e.g., months oryears), to commence                    (e.g., 30or 60 days) afterrelease from imprisonment to a
            term of supervision; or

 E     •    Payment during the term ofsupervised release will commence within                (e.g., 30 or60 dt^s) after release from
            imprisonment. The court will setthe payment plan based onan assessment ofthe defendant's ability topay atthat time; or
 F     •    Special instructions regarding thepayment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties isdue dunng
 the period ofimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau ofPnsons Inmate
 Financial Responsibility Program, are made to theclerkof thecourt.

 The defendant shall receive credit for allpayments previously made toward any criminal monetary penalties imposed.



 •     Joint and Several

       Defendant and Co-Defendant Names and CaseNumbers (including defendant number). Total Amount, Jointand Several Amount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost ofprosecution.

 •     The defendant shall pay the following court cost(s):

 •     Thedefendant shall forfeit thedefendant's interest in thefollowing property to theUnited States:


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
